TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 3, 2018



                                    NO. 03-18-00048-CV


                                  Debbie Outlaw, Appellant

                                               v.

                 Jeremy Smith, Sasha Asghari, and David Pribyl, Appellees




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on October 3, 2017. Having

reviewed the record, the Court holds that Debbie Outlaw has not prosecuted her appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.